Title: Madison in the Third Congress, 2 December 1793–3 March 1795 (Editorial Note)
From: 
To: 


Editorial Note
During the last days of the Second Congress, JM made his longest speech of the session in support of William Branch Giles’s resolutions censuring Alexander Hamilton’s official conduct as secretary of the treasury (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 14:456–68 and nn.). The result was predictable. The House of Representatives rejected those resolutions by wide margins. Republicans probably endorsed the attack on Hamilton as a delaying tactic to prevent more substantive legislation from reaching the floor until the convening of the Third Congress, in which they expected to have a House majority. They may also have seen the resolutions as a campaign issue during the Virginia congressional elections, which reapportionment and redistricting had postponed until 18 March 1793 (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 14:141–42 n. 2).
In those elections, Republicans won eight of the ten newly created House seats. In a total delegation of nineteen, two of the three Federalist incumbents (Richard Bland Lee and Samuel Griffin) kept their seats, while Alexander White was defeated. In October 1792 the General Assembly had elected John Taylor of Caroline to Richard Henry Lee’s vacant United States Senate seat and to a full term beginning in March 1793. He joined fellow Republican James Monroe, Virginia’s other senator (CVSPWilliam P. Palmer et al., eds., Calendar of
          Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 6:103–4).
Although JM had to campaign for election to the First Congress, thereafter he was so secure that he never again was present in his constituency at election time. In 1793 that constituency—which redistricting had halved to include only Orange, Spotsylvania, Louisa, and Madison counties—reelected him without opposition. Few congressmen had the distinction of representing counties named in their honor.
Nationally, Republicans won a net gain of twenty-four House seats to the Federalists’ eleven. Roughly calculated, given the lack of party discipline, the partisan alignment in the House then stood at fifty-seven Republicans and forty-eight Federalists in the Third Congress. Federalists gained a Senate seat after the February 1794 disqualification of Albert Gallatin of Pennsylvania, producing a roll call of seventeen Federalists and thirteen Republicans in the upper house.
In mid-March 1793 JM left Philadelphia and leisurely returned to Virginia with Monroe for the vacation. Politics were never far from his mind, for Jefferson kept him abreast of developments at the capital. Some of those developments spurred him to write the “Helvidius” essays of 24 August–18 September and, with Monroe’s help, the resolutions on Franco-American relations of circa 27 August. “War talk” was also current as Jefferson warned JM that the Third Congress might have to convene early if the Creek Indians, incited by Spain, invaded United States territory (Jefferson to JM, 2 June 1793).
That crisis did not occur, but the yellow fever epidemic in Philadelphia led the president to consult JM on a constitutional means of convening Congress at a location other than that specified by the Residence Act of 1790. This act provided that the federal capital would be at Philadelphia until 1800 and on the banks of the Potomac thereafter. Southerners had long suspected an Eastern conspiracy to prevent the implementation of the Residence Act, and Attorney General Edmund Randolph urged JM to return to Pennsylvania to protect Southern interests before Congress convened. But the epidemic abated, thereby defusing the potential crisis, and Congress met as planned in Philadelphia (Washington to JM, 14 Oct. 1793; JM to Washington, 24 Oct. 1793; Randolph to JM, 28 Oct. 1793).
Washington asked for JM’s advice less often than he had during the First Congress. JM’s leadership of the congressional opposition to Washington’s administration strained relations between the two Virginians, though they remained on friendly and respectful personal terms. JM did not assist Washington with his annual address as he had done in the First Congress, though he again drafted the House’s reply to the president.

The First Session, 2 December 1793–9 June 1794
Although Republicans enjoyed a majority in the House, it was not a working majority. Party discipline was only in its formative stages, thus complicating JM’s opposition to administration policy. Republicans won a crucial vote when Frederick A. C. Muhlenberg of Pennsylvania defeated Federalist William Loughton Smith of South Carolina in the election for the House speakership (Jefferson to JM, 2 Nov. 1793). After that initial victory, the Republicans’ legislative record rapidly deteriorated.
During the summer, news had arrived of the first of a series of British orders in council authorizing the Royal Navy to capture neutral ships trading with France or its colonies. Great Britain also arranged a twelve-month truce between Portugal and Algiers, thereby releasing Algerine corsairs to prey on American shipping. Federalists seized the initiative and called for a naval shipbuilding program. In several speeches, JM opposed the naval buildup and proposed instead that, after the truce between Portugal and Algiers expired, the United States should pay the Portuguese navy to protect American shipping in the Mediterranean and eastern Atlantic. He argued that a large navy was inappropriate for the young republic, with its cost disproportionate to the value of the shipping it would protect. Federalists won passage of the bill for a naval armament, but in a related military development Republicans successfully opposed plans for expanding the regular army (Jefferson to JM, 1 Sept. 1793, and n. 3; JM to Jefferson, 14 Mar. 1794, and n. 2, 26 Jan. and 15 Feb. 1795; JM’s speeches of 6, 7, and 11 Feb., 30 May 1794, 2 and 3 Feb. 1795, and nn.).
For the past decade, JM had advocated reciprocity in foreign trade. Free trade was his goal, but the British Navigation Acts—which excluded foreigners from the lucrative carrying trade with British possessions—led him to propose commercial discrimination against Great Britain. Throughout his career, he consistently favored economic sanctions as a means of extracting trade concessions. In his congressional speeches, he often argued that a major reason for adopting the Constitution had been to vest in the federal government powers sufficient to retaliate against the British navigation system. In the First Congress he had proposed retaliatory tariffs against nations that did not have commercial treaties with the United States. This provision struck primarily at Great Britain’s exclusion of American ships from West Indian ports. The House approved JM’s commercial discrimination proposals for the impost and tonnage bills of 1789, but the Senate rejected them (JM’s speech of 8 Apr. 1789, PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 12:66).
On 14 February 1791 Washington submitted to the House a message recounting the failure of Gouverneur Morris’s negotiations for a commercial treaty with Great Britain. JM was appointed to the select committee that considered the president’s message and reported a navigation bill providing for retaliatory regulations against those nations which discriminated against American ships and exports. On 23 February the House referred the committee’s report to Secretary of State Jefferson and directed him to report on restrictions on American trade. With JM’s assistance, Jefferson completed his report during the Second Congress but postponed its delivery while the administration negotiated further with Great Britain. The House finally received the “Report of the Secretary of State on the Privileges and Restrictions on the Commerce of the United States in Foreign Countries” on 16 December 1793, two weeks before Jefferson resigned and retired to Monticello (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 1st Cong., 3d sess., 2015, 2022; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Foreign Relations, 1:128, 300–304).
With Jefferson withdrawn from politics, JM had to assume additional responsibilities. As the de facto leader of the fledgling Republican party, he tried to carry into law Jefferson’s reciprocity proposals. With characteristic thoroughness, JM consulted Tench Coxe, the commissioner of the revenue, for information and statistics as he prepared his speeches on commercial discrimination (JM to Coxe, ca. 13 Jan. 1794). In the Committee of the Whole on 3 January 1794, he offered seven resolutions to implement the recommendations in Jefferson’s report. In speeches that day and later that month, he returned to themes he had treated throughout his career. Great Britain was dependent on the United States for imported necessities, JM argued, while America imported only expendable luxuries. Thus in his view the British were vulnerable to American economic sanctions. (Jefferson’s embargo of 1807–9 ultimately put this Republican theory to the test, with unedifying results.)
Although his proposals would reduce American commercial dependence on Great Britain, congressional critics predicted that they would involve the United States in war. JM responded that reciprocity alone would not lead to war and charged that Federalist proposals for a naval and military buildup were more likely to result in armed conflict. Not least among the benefits of reciprocity, JM claimed, would be the diversion of more trade to France, America’s republican ally. A draft resolution, which he deleted before presenting his proposals to the House, even called for applying the revenue generated by discriminatory tariffs toward repayment of America’s debt to France.
JM’s speeches on commercial discrimination in the Third Congress were marathon performances. Massachusetts Republican William Lyman described JM’s 14 January reply to William Loughton Smith’s speech: “On this Occasion Smith Spoke about two hours very unset and handsomely Although not with the degree of Elegance Accuracy Method and extensive Information with which Maddison Engaged our Attention for two hours and a half during which time in a full House and thronged with Spectators there was such perfect Silence that you might almost have heard a Pin Fall. In Short Eloquence which baffles every thing I had ever heard and almost description.” Although JM spoke at great length, his speech was cut short when the House received a rumor of French military victories. The House adjourned early that day, with the Republicans no doubt in jubilation. Despite JM’s eloquence, the Committee of the Whole passed only the first resolution; the rest were never brought to a vote (Lyman to Samuel Henshaw, 17 Jan. 1794 [PPIn]; Philadelphia Gazette, 16 Jan. and 3 Feb. 1794).
Resorting to a combination of maneuver and initiative against JM’s resolutions, Federalists first tried to defeat them by forcing an immediate vote. New England Republicans were unsure of popular support for the resolutions and wanted to consult their constituents. On 5 February Lyman therefore urged that consideration of the resolutions be postponed until 3 March. Only three out of nineteen Virginia congressmen opposed postponement. In the congressional elections a year later, two Virginia Federalists paid dearly for their opposition to JM’s resolutions. Republican agitation in their districts persuaded Samuel Griffin not to run again and led to Richard Bland Lee’s defeat. In other states, Republicans similarly targeted Federalist opponents of JM’s resolutions and defeated congressmen Thomas FitzSimons of Pennsylvania, Samuel Dexter, Jr., of Massachusetts, and John Watts of New York (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 428–32; John Dawson to JM, 25 Feb. 1794, and n. 1; JM to Jefferson, 2 Mar. 1794).
After the House postponed consideration of the resolutions, Massachusetts Republicans hoped to win public support for JM’s proposals at a 13 February town meeting at Faneuil Hall in Boston. The meeting appointed a resolutions committee which on 24 February recommended “a discrimination against Britain and Spain, by imposing new duties on their vessels and goods.” During a two-day debate Federalist opponents of commercial retaliation persuaded the meeting to table the resolutions (Boston Columbian Centinel, 12, 15, and 26 Feb. 1794).
While the committee deliberated, Federalists unlimbered their press and laid down a barrage against JM. On 19 February Benjamin Russell’s Columbian Centinel published a letter signed “Fair Play,” which tried to link JM with the discredited French minister, Citizen Genet, and argued that JM’s resolutions would subordinate United States interests to those of France. On 22 February Russell’s paper inquired, “Where did Mr. Maddison, any more than Mr. Ames, or Mr. Dexter [Massachusetts Federalists who opposed JM’s resolutions in the House], acquire his knowledge of commerce? Not surely in the interior of Virginia, where no other commerce is transacted than the buying and selling of negroes?” Christopher Gore, Federalist United States attorney for the Massachusetts district, later anonymously wrote the seven-part “Manlius” series that Russell published in his paper and as a pamphlet (EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 27062). On 10 September “Manlius” No. 3 attacked JM’s resolutions, using arguments similar to those of “Fair Play.” Under Russell’s editorship, spanning nearly half a century, the Columbian Centinel continued its attack on Republican foreign policy during Jefferson’s and JM’s presidencies (PJM-PSWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11—,
        Charlottesville, Va., 1977–)., 1:58 n. 4, 384 n. 1).
JM’s commercial discrimination proposals gained more public support in Republican strongholds than they did in Boston. On 22 February the Nineteenth Virginia Militia Regiment, meeting in Richmond to celebrate Washington’s birthday, appointed a resolutions committee headed by the regimental commander. A week later the regiment unanimously approved resolutions endorsing JM’s reciprocity proposals and William Branch Giles’s support for them. On 27 February a New York town meeting, organized by Robert R. Livingston at Monroe’s request, appointed a committee that reported resolutions including a proposal for increased taxes to support military and naval forces protecting American commerce. The Democratic Society of the City of New York endorsed the resolutions, and a copy was sent to Federalist congressman John Watts. Reconvening on 6 March at Federal Hall, the meeting attracted “on a moderate estimate, 2000 citizens,” who unanimously approved the resolutions. At a Philadelphia public meeting on 8 March, Republicans thwarted Federalist plans to denounce JM’s proposals. Endorsements of the proposals came from far afield; newspapers in Baltimore, Philadelphia, and Richmond printed a memorial from a committee of American captains languishing in Jamaica as a result of the British seizure of their vessels (Va. Gazette, and Richmond and Manchester Advertiser, 3 Mar. 1794; Philadelphia Gazette, 28 Feb. and 1 Mar. 1794; N.Y. Daily Advertiser, 5, 6, and 7 Mar. 1794; JM to Jefferson, 9 Mar. 1794, and n. 2; Joshua Barney and others to JM, 13 Mar. 1794, and n.).
Though never brought to a vote in the House, JM’s resolutions served some partisan purposes. Like Giles’s earlier resolutions censuring Hamilton, they could thwart Federalist-sponsored legislation and publicize an issue for which Republicans could agitate in future elections. Samuel Smith of Maryland denounced the tactics of “Maddison’s party”: “His resolutions which would have been Commercially wrong & politically are weak, have taken up so much time as to retard all those other useful Bills which that party delayed the passage of, without openly opposing any but the Naval Armament. So those things which ought to have been in Execution are Scarce thro’ both Houses.” But delay was a game that two could play, and JM himself observed of Federalist stratagems, “Delay is consequently one of the arts of opposition.” Himself a merchant, Smith in his House speeches had favored acquiescing in British depredations against American shipping so long as they did not exceed the losses that would result from discriminatory tariffs. But a sudden increase of British seizures converted Smith from acquiescence to retaliation and, ultimately, from federalism to republicanism. By early March, some 250 vessels had been seized, and 150 condemned, as a result of the order in council of 6 November 1793 (Smith to Otho Holland Williams, 20 Mar. 1794 [MdHi]; JM to Jefferson, 14 Apr. 1794; Fulwar Skipwith to the secretary of state, 7 Mar. 1794, ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Foreign Relations, 1:429).
Commercial discrimination then seemed too mild a response to the increased British depredations. JM’s resolutions were abandoned, and both parties proposed more drastic measures. Federalists advocated strengthening the naval and military forces, while Republicans favored economic sanctions in the form of a nonintercourse bill. Both parties agreed to joint resolutions imposing a short-lived embargo. Federalist Jonathan Dayton of New Jersey moved to sequester American debts owed to British creditors. The House never brought his proposal to a vote, probably because it would force Virginians (who owed most of those debts) to pay them to the American government. “The friends of the Measure,” observed a Georgia congressman, “fearing that nothing would be done if the op[p]osition was not soften’d down by the tender of som[e]thing more conciliating in its nature agreed to suspend the resolution for sequestration that … [a nonintercourse bill] might be submitted for consideration.” JM served on the committee that reported the nonintercourse bill, which the House passed but Vice-President John Adams’s tie-breaking vote defeated in the Senate. Meanwhile Washington’s administration mounted a diplomatic initiative, proposing to send Chief Justice John Jay as an envoy extraordinary to negotiate all outstanding differences with Great Britain. JM was convinced that a major motive behind Jay’s mission was to frustrate the passage of congressional retaliatory measures against Great Britain (Thomas Carnes to his constituents, 2 May 1794, Noble E. Cunningham, Jr., ed., Circular Letters of Congressmen to Their Constituents, 1789–1829 [3 vols.; Chapel Hill, N.C., 1978], 1:25; JM to Jefferson, 11 May 1794).
Another issue contributing to partisan division in the House was taxation. On 26 March 1794 the House appointed JM to the fifteen-member select committee on ways and means. The appointment of this committee was a departure from the practice in the First and Second Congresses of referring to the secretary of the treasury for reports on ways and means. Thus it represented a shift in relations between the executive and legislative branches, a qualified success for Republicans who had long opposed references to cabinet secretaries, and a defeat for Hamilton which contributed to his decision to resign as secretary of the treasury in January 1795. Not all Republicans favored appointing the committee, however, and Virginia congressman John Page predicted that it would become a tool of Hamilton’s policies. JM reached the same conclusion when the committee’s chairman, Hamilton’s Federalist ally William Loughton Smith, reported proposals that resulted in increased impost and tonnage duties, an excise on snuff and refined sugar, and new taxes on carriages, property sold at auction, and licenses for selling wines and liquors. Republicans urged that the national debt be paid off but were reluctant to admit the necessity of taxation in some form. Among Republican critics of the excise, JM was one of the few who recognized the level of taxation required for redeeming the public debt. He began to consider a land tax as an alternative to the excise, and during the second session he proposed such a measure, but it never gained support (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 531–32, 597; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Finance, 1:276–78; U.S. Statutes at LargeThe Public Statutes at Large of the United
          States of America … (17 vols.; Boston, 1848–73)., 1:390–92, 384–90, 373–76, 397–400, 376–78; JM’s speeches of 1, 2, 9, and 19 May 1794, 16 Jan. 1795, and nn.; JM to Jefferson, 1 June 1794, and nn. 1, 2, 15 Feb. 1795; JM to James Madison, Sr., 4 and 19 May 1794).
As the first session ground to a close, adjournment was twice postponed. The asperity of party politics frayed tempers to the breaking point. Congressman Fisher Ames, a Massachusetts Federalist, reported with satisfaction a conversation between two senators, Republican John Taylor and Federalist Rufus King of New York: “Taylor, of Virginia, says to King— ‘You are strange fellows: Formerly, you did what you chose with a small majority; now, we have a great majority, and can do nothing. You have baffled every one of our plans.’ I wish he may prove a prophet. The resistance to wild projects has risen in its spirit and style, as hope declined. We have banged them as hard as we could, and they have been tamer than formerly. Taylor said, also, that, though in a minority, we had carried and were carrying all our measures, frigates, taxes, negotiation, &c.” Some Northern Federalist senators even privately discussed the dissolution of the Union (Ames to Christopher Gore, 2 May 1794, S. Ames, Works of Fisher Ames, 1:142; memorandum from Taylor, 11 May 1794).
JM contemplated this situation with frustration. The personal attacks of the Federalist press had evidently stung him, for he later replied in an anonymous pamphlet, the Political Observations of 20 April 1795. During the Second Congress, he had drafted but never published a similar reply to William Loughton Smith’s The Politicks and Views of a Certain Party, Displayed (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 14:396–400). In his Political Observations, JM provided a remarkable account of the Third Congress’s first session from the perspective of one of its most active participants. By the end of the session, however, he was earnestly courting Dolley Payne Todd and was distracted from politics. For political reasons he had countenanced Monroe’s appointment as the United States minister to France, but the prospect of his friend’s departure must have been unwelcome to JM. He accompanied the Monroes to Baltimore and saw them embark, then traveled with Joseph Jones to Virginia for the summer recess (JM to James Madison, Sr., 6 and 15 June 1794).


The Second Session, 3 November 1794–3 March 1795
In mid-October JM returned with his bride to the house at 4 North Eighth Street where he had lived with the Monroes during the previous session. Congressman Jonathan Trumbull (Federalist of Connecticut) predicted that “the present campaign of politics will be carried on with much more mildness & good humour, than the last. Mr. Madison’s late connection it is said has drawn off much of his atrabilious Gall—& indeed he appears with much more complacency & sociability than I have ever yet seen in him.” By the time the second session convened, JM and Jefferson clearly were providing the inspiration for the nascent Republican party. The leadership of those two Virginians resulted in the appearance of the familiar epithets “Madisonian” and “Jeffersonian” (JM to Monroe, 4 Dec. 1794; Philadelphia Federal Gazette, 24 Dec. 1793; Trumbull to an unspecified correspondent, undated extract, Parke-Bernet Catalogue No. 2205 [24 Sept. 1963], item 232; Philadelphia Gazette of the U.S., 13 Dec. 1794; the Right Reverend James Madison to JM, 12 Nov. 1794).
The second session—the short session characteristic of all congresses until the ratification of the Twentieth Amendment—began at a slow pace as the House waited two weeks for the Senate to reach a quorum. But a political bombshell was smoldering while the stragglers took their seats in the upper house. The Whiskey Insurrection, which had broken out in western Pennsylvania in July, posed a dilemma for Republican congressmen. The whiskey rebels resisted the excise on spirits that Republicans had long opposed, but JM and his colleagues had no desire to endorse civil disobedience.
Washington considered all forms of political opposition as attacks upon himself. In his annual address to Congress, the president alleged that “certain self-created societies”—i.e., the Democratic-Republican societies—had fomented the insurrection. JM considered that address “perhaps the greatest error of his political life.… The game was, to connect the democratic Societies with the odium of the insurrection—to connect the Republicans in Congs. with those Societies—to put the P[resident] ostensibly at the head of the other party” (JM to Monroe, 4 Dec. 1794).
The House’s replies to the president’s annual addresses had previously been mere formalities. JM’s 21 November draft of the reply avoided any reference to the “self-created societies,” but Federalists raised the issue. The acrimonious debate on the reply lasted a week. Except in western Pennsylvania, the Democratic-Republican societies had no influence on the Whiskey Insurrection, and Republican congressmen apparently kept aloof from personal involvement with the societies. The Greenville branch of the Republican Society of South Carolina was named in honor of JM, and the Charleston branch sent him congratulations on his commercial discrimination resolutions, but no evidence of a reply has been found. In his congressional speeches, he nevertheless defended the societies’ right to express their political opinions. The House finally agreed to a compromise, proposed by Virginia Republican John Nicholas, and denounced “combinations of men” (Republican Society of South Carolina to JM, 12 Mar. 1794; JM’s speech of 27 Nov. 1794, and nn.).
On 15 December JM reported from committee a bill to amend the Naturalization Act of 1790. Immigration was not yet so politically divisive an issue as it became in 1798, but JM advocated strict rules for admitting foreign merchants to American citizenship (a view he still held twenty-four years later). William Branch Giles threw in a bone of contention when he sought an amendment requiring aliens to renounce titles of nobility in order to qualify for citizenship. “This last,” noted JM, “raised some dust.” In an attempt to expose the Federalists as favoring aristocracy, Giles asked for a roll-call vote on his amendment. Not to be outdone, Samuel Dexter, Jr., offered to vote for the amendment if it was revised to require a prospective citizen to renounce not only titles of nobility but also possession of slaves and to “declare that he holds all men free and equal.” Dexter continued, “You want to hold us up to the public as aristocrats. I, as a retaliation, will hold you up to the same public, as dealers in slaves.” After a rancorous debate, the House defeated Dexter’s amendment and approved Giles’s. The Naturalization Act of 1795—requiring five years’ residence in the United States and three years’ notice of intention before an alien could be admitted to citizenship—became the only major piece of legislation sponsored by JM that the Third Congress passed (JM’s speeches of 9, 26, and 31 Dec. 1794, 1, 2, and 8 Jan. 1795, and nn.; JM to Jefferson, 11 Jan. 1795).

JM was unopposed in the election scheduled for 16 March, but rumors circulated in his constituency that he would not run again. He wrote his father, his brother William (who had represented Madison County in the House of Delegates’ recent session), and Aaron Fontaine (one of JM’s supporters in Louisa County), asking them to dispel those rumors and to organize the election in his district. Joseph Jones silenced similar rumors in Spotsylvania County (JM to James Madison, Sr., 23 Feb. 1795; JM to William Madison, 1 Mar. 1795; Jones to JM, 21 Mar. 1795).
With the departure of Federalists Samuel Griffin and Richard Bland Lee, the Virginia delegation in the Fourth Congress became generally antiadministration if not solidly Republican. Despite gains in Virginia, New York, and Pennsylvania that heartened Republicans, they suffered net losses (approximately calculated) of two seats in the Senate and six in the House, thereby also losing control of the House. When the Fourth Congress convened, JM faced a grim prospect: Federalist majorities of 19–11 in the Senate and 54–51 in the House.
Throughout the spring of 1795, rumors arrived of the provisions of the treaty that Jay had concluded with Great Britain the previous November. Robert R. Livingston urged a preemptive attack on the treaty, but JM demurred, fearing that opposition to the treaty would be defeated if premature. On 3 March, the day that the Third Congress adjourned, Washington summoned a special session of the Senate to consider the treaty to convene on 8 June. He and Secretary of State Randolph received the long-awaited treaty from a special courier on 7 March. They kept its contents secret, confident in the prospects of ratification by the Federalists’ increased Senate majority in the Fourth Congress (Livingston to JM, 30 Jan. 1795; JM to Livingston, 8 Feb. 1795; JM to Monroe, 11 and 26 Mar. 1795; Senate Exec. ProceedingsJournal of the Executive
          Proceedings of the Senate of the United States of America (3 vols.; Washington,
        1828)., 1:177).
Amid the partisan battles, some civility remained in relations between Republicans and Federalists. Samuel Dexter, Jr., vigorously opposed his Republican adversaries in congressional debates and in a protracted series of Massachusetts runoff elections which he ultimately lost. Yet he asked JM to discuss privately the differences in their political principles, and JM invited him to dinner at his home. Although JM was leading the congressional opposition, he and his bride were invited to dine with the Washingtons. Despite these outward amenities, the impending struggle over ratification of the Jay treaty in the Fourth Congress soon revealed the existence of a partisan division in American politics (Dexter to JM, 3 and 5 Feb. 1795; JM to Dexter, 5 Feb. 1795; Bartholomew Dandridge, Jr., to JM, 31 Mar. 1795).


Sources for Madison’s Speeches
During the Third Congress, JM delivered sixty-one speeches of sufficient length to be printed in full in this edition. Although this number represents an increase over twenty-eight in the Second Congress, it falls short of his more than one hundred speeches in the First Congress. But since the Third Congress met for only two sessions, compared with the First Congress’s three, the number of his speeches per session approaches that of the earlier period. House speeches continued to be printed in the Philadelphia newspapers. Although JM wrote out a few of his speeches for publication, most were recorded by stenographers working for the publishers.
Toward the end of the Second Congress, the Federal Gazette, published by Andrew Brown, Sr., had begun to offer independent accounts of House speeches. Other newspaper publishers concluded that the readership for congressional debates was limited, but the Federal Gazette was prospering, and increased circulation allowed Brown to perform the public service of providing the debates in the Third Congress. He hired stenographer James Thomson Callender, who in January 1793 had fled from Edinburgh under indictment for sedition. Thus Callender began his erratic career in American journalism by transcribing the speeches in the House. The Federal Gazette expanded its coverage and filled the void left by other newspapers. On 1 January 1794 Brown changed its title to the Philadelphia Gazette and enlarged its format. Of JM’s sixty-one speeches in the Third Congress, Brown’s journal was the sole publisher of nineteen and the first to print thirty-one.
In his statement of intent, Brown announced, “We are ambitious to give the proceedings of the Congress at the fullest length, which is practicable.” He explained his use of italics in the transcripts of speeches: “They are used where an expression is uncommonly forcible, or conveys an idea on which the argument hinges. The public may rest assured, that they always have been the exact words of the speaker, with the variation perhaps of a particle.” He offered to let congressmen review the summaries of their speeches or present their own transcripts “if transmitted by six o’clock in the evening of the same day.” Since other papers had abandoned the enterprise, he took pride in covering the debates throughout the Third Congress, “in defiance of a very great expence, a great degree of personal trouble, and great risk of giving personal offence.” Some congressmen, he claimed, were satisfied with the result. “A member called at the office of the Philadelphia Gazette, to see the notes made on one of his speeches, before they went to press. He altered either two or three letters, but not an entire word, in the whole manuscript. He was reminded that it was impossible to publish his speech verbatim, or even more than a fourth part of it, but that this was a summary of his principal ideas. He declared himself perfectly satisfied” (Philadelphia Gazette, 20 Jan. and 20 Dec. 1794, 29 Jan. and 4 Mar. 1795).
Though the Philadelphia Gazette had already published Callender’s abridgments of JM’s major speeches on commercial discrimination of 14, 30, and 31 January 1794, the Virginia congressman wrote out the full texts, which Brown then printed. During the Second Congress JM had probably also provided John Carey (stenographer for the General Advertiser and Dunlap’s American Daily Advertiser) with a written text of his speech on bounty payments for cod fisheries. Thus the texts of those speeches were closer to the intent of the author than those which were based on stenographers’ reports. Of course, JM could also have elaborated some points more fully in his written versions than in his oral delivery of the speeches. His speeches on commercial discrimination gained added circulation when Republican Thomas Greenleaf printed them in pamphlet form in New York. These were the only speeches of JM’s congressional career to be so published (JM to Jefferson, 2 Mar. 1794; JM’s speech of 6 Feb. 1792, Carey to JM, 8 Feb. 1792, PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 14:220–24, 225; Greenleaf’s N.Y. Journal & Patriotic Register first advertised the pamphlet [EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 27258] on 31 Mar. 1794).
Several Philadelphia newspapers underwent changes of management and format in the aftermath of the 1793 yellow fever epidemic. On 9 December Dunlap’s American Daily Advertiser became Dunlap and Claypoole’s, when John Dunlap resumed partnership with David C. Claypoole, and on 8 November 1794 Republican Benjamin Franklin Bache added Aurora to the title of his General Advertiser. Coverage of House debates was on the wane in those two papers, which lost their stenographer when John Carey departed for London during the summer of 1793. Thereafter they usually reprinted speeches, as did the other Republican journals, Philip Freneau’s National Gazette and Eleazer Oswald’s Independent Gazetteer. Bache’s journal was the first to print eight of JM’s speeches, four of which were reprinted or otherwise reported in other papers. In one of his few independent reports, Bache described his editorial method: “His ambition is to afford his fellow citizens a sketch, and that a miniature sketch of the most important observations. It would require more time, more room and more patience in the generality of readers to justify a fuller account of Congressional debates” (General Advertiser, 15 Mar. 1794). Shortly thereafter, Bache drastically reduced his coverage of the speeches.
Federalist John Fenno’s Gazette of the United States, which had provided the most complete reportage of House debates during the later sessions of the First Congress and throughout the Second Congress, was the original source for only three of JM’s Third Congress speeches, two of which other papers reprinted. While it reprinted other speeches, its total coverage declined from the previous level. The Gazette of the United States suffered from long-standing financial troubles, but its Federalist supporters circulated a subscription which revived that newspaper in the aftermath of the yellow fever epidemic (Fenno to Hamilton, 9 Nov. 1793, Hamilton to John Kean, 29 Nov. 1793, Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 15:393–94, 418). Then on 20 February 1794 the Senate opened its doors to reporters, and for the remainder of the first session the Gazette of the United States printed only the upper house’s proceedings. During the second session, that paper either published severely abridged versions or reprinted other accounts of debates in both houses.
Philip Freneau’s antiadministration National Gazette, which JM and Jefferson had helped to found in 1791, was the only paper that published throughout the epidemic. Henry Lee—who had also assisted the journalistic venture of his fellow College of New Jersey graduate, Freneau—noted that “I see only scraps of Congressional debates generally so brief as to be unintelligible. I suppose the printers have not yet recovered from their share in the late Calamity” (Lee to JM, 23 Jan. 1794). Freneau’s financial straits equaled Fenno’s, but unlike the Gazette of the United States, the National Gazette was not rescued by its political patrons. Freneau had continued to support Citizen Genet long after Republican leaders dissociated themselves from the French minister. JM and Jefferson tacitly ceased to encourage the National Gazette, which published its last issue on 26 October 1793. While the polemic essays and editorials in his newspaper had added zest to journalism in the capital, Freneau never had an independent stenographer for House debates and merely reprinted speeches from other papers.
Recording the debates was no easy task. Sensitive congressmen often complained that the stenographers misrepresented them, but the legislators themselves sometimes could not agree on what their colleagues had said in the House. JM’s second speech of 7 February 1794 against the naval shipbuilding program was cut short by opponents who claimed that the Virginia congressman had misquoted them. Callender expressed his frustration at trying to provide an accurate account: “We have been more particular in stating this mutual charge of mis-quotation because, we have once or twice been objected to, as not giving the exact meaning of the members. But if gentlemen do not upon some occasions understand each other, it can be no matter of surprise that other persons should sometimes fall into mistakes of the same nature.” Callender, however, admired JM as an orator. After his account of the 30 May debate on the military establishment, Callender observed, “To do justice to the speeches of this gentleman, it would be requisite to print every word exactly as it is spoken; since it is impossible to abridge, without injuring it, the stile of a speaker who is, on every question alike remarkable for the most correct elegance, and the most comprehensive brevity” (Philadelphia Gazette, 10 Feb. and 31 May 1794).
Despite Callender’s best efforts, JM was dissatisfied with the stenographer’s accounts of some of his speeches. He wrote of the debate in the second session on the House’s reply to Washington’s annual address, “Lengthy as the debate was, I took but little part in it; and that little is very erroneously as well as defectively stated in the Newspapers.” During the Second Congress, Elbridge Gerry had moved that stenographers be appointed as officers of the House, but his resolution died in committee. In the last days of the Third Congress, William Loughton Smith reported a similar proposal, which the House resolved to consider during the next session. The measure’s proponents wanted to make the stenographers accountable to the House, while opponents were reluctant to endorse reports that would probably continue to be defective. Brown’s willingness to print corrections reassured the majority of congressmen, who in December 1796 finally defeated resolutions to appoint an official stenographer. Thus, despite its defects, the system of private reporting seemed more attractive than any alternative at the time (JM to Jefferson, 30 Nov. 1794; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 2d Cong., 1st sess., 563–66, 3d Cong., 2d sess., 1242, 1280–81, 4th Cong., 1st sess., 131, 271, 274–82, 286, 2d sess., 1590, 1603, 1607–11; ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Miscellaneous, 1:123, 140, 153).
(Secondary sources used for this note: Risjord, Chesapeake Politics, pp. 422–23, 439; Samuel Eliot Morison, Harrison Gray Otis, 1765–1848: The Urbane Federalist [Boston, 1969], p. 92; Ammon, James Monroe, p. 108; Frank A. Cassell, Merchant Congressman in the Young Republic: Samuel Smith of Maryland, 1752–1839 [Madison, Wis., 1971], pp. 54–57; Jerald A. Combs, The Jay Treaty: Political Battleground of the Founding Fathers [Berkeley, Calif., 1970], p. 160; Madison at the First Session of the First Federal Congress, 8 Apr.–29 Sept. 1789, The Origins of Freneau’s National Gazette, 25 July 1791, A Note on the Sources of Madison’s Speeches in the Second Congress, 22 Nov. 1791–1 Mar. 1793, PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 12:53–55, 62–64, 14:56–57, 126–27; “Jefferson, Freneau, and the Founding of the National Gazette,” Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (21 vols. to date; Princeton, N.J., 1950—)., 20:747–53.)

